Citation Nr: 0014740	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.  

2.  Entitlement to service connection for a right knee 
disability.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1998 and May 1999 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                 

The Board notes that in a rating action, dated in May 1999, 
the RO determined that the June 1969 rating decision denying 
service connection for hemorrhoids was clearly and 
unmistakable erroneous.  Thus, the RO granted the appellant's 
claim for entitlement to service connection for hemorrhoids 
and assigned a zero percent disabling rating, effective from 
February 27, 1969.  In November 1999, the appellant filed a 
Notice of Disagreement (NOD).  However, in a December 1999 
rating action, the RO revised the May 1999 rating action and 
assigned a 10 percent disabling rating for the appellant's 
service-connected hemorrhoids, effective from July 2, 1998.  
At that time, the RO noted that the granting of the 10 
percent disabling rating for the appellant's service-
connected hemorrhoids represented a full resolution of his 
appeal with regard to those benefits.  

The Board further observes that in an August 1999 rating 
action, the RO determined that no revision was warranted in 
the previous decision to deny service connection for the 
residuals of a back injury.  In November 1999, the appellant 
filed an NOD and in December 1999, a Statement of the Case 
(SOC) was issued.  However, the Board notes that there is no 
evidence in the record that the appellant submitted a 
substantive appeal.  Accordingly, this issue is not before 
the Board for appellate consideration.  


REMAND

The Board observes that regarding the appellant's claim for 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury, in the appellant's 
Substantive Appeal (VA Form 9), dated in May 1999, the 
appellant indicated that he desired a hearing before a member 
of the Board at the RO.  However, the Board notes that in a 
June 1999 correspondence from the appellant to the RO, the 
appellant indicated that he wished to withdraw his request 
for a personal or video hearing before a member of the Board.  
The Board further observes that in May 2000, the Board 
received a facsimile from the appellant indicated that he 
desired a video conference hearing before a member of the 
Board.  

In light of the above, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a video conference hearing before a 
member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




